UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2080


CATHERINE DENISE RANDOLPH,

                  Plaintiff - Appellant,

          v.

NEW TECHNOLOGY,

                  Defendant - Appellee.



                              No. 14-2108


CATHERINE DENISE RANDOLPH,

                  Plaintiff - Appellant,

          v.

BALTIMORE CITY STATES ATTORNEY,

                  Defendant - Appellee.




Appeals from the United States District Court for the District
of Maryland, at Baltimore.    Ellen L. Hollander, William D.
Quarles, Jr., District Judges.     (1:14-cv-03068-ELH; 1:14-cv-
03176-WDQ)


Submitted:   December 16, 2014              Decided: December 18, 2014
Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            In   these   consolidated   appeals,        Catherine    Denise

Randolph appeals the district court’s orders dismissing her two

complaints as frivolous and for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B) (2012).     We have reviewed the record and

find   no   reversible   error.   Accordingly,     we    deny   Randolph’s

motion and affirm for the reasons stated by the district court.

See Randolph v. New Tech., No. 1:14-cv-03068-ELH (D. Md. Oct. 3,

2014); Randolph v. Balt. City States Att’y, No. 1:14-cv-03176-

WDQ (D. Md. Oct. 14, 2014).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                  3